DETAILED ACTION
This is the initial Office action based on the preliminary amendment filed on October 6, 2020.
Claims 3-22 are pending.
Claims 1 and 2 have been canceled.
Claims 3-22 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The corresponding U.S patent number of the parent application should be added after the parent application number on page 1, lines 5-10 of the specification.
Appropriate correction is required.

Claim Objections
Claims 3, 7-11, and 14-22 are objected to because of the following informalities:
Claims 3 and 11 recite “the plurality of selected functional blocks.” It should read -- the selected plurality of function blocks --.
Claims 3 and 11 recite “verifying compatibility.” It should read -- verifying a
Claims 3, 11, and 15 recite “each function block.” It should read -- each function block of the plurality of function blocks --.
Claim 7 recites “each of the plurality of function blocks.” It should read -- each function block of the plurality of function blocks --.
Claims 8 and 21 recite “the embedded circuit module.” It should read -- the embedded circuit module having the sensing device that is being prototyped --.
Claims 8 and 21 recite “the prototyped sensing device.” It should read -- the sensing device that is being prototyped --.
Claim 9 recites “at least one of the plurality of function blocks.” It should read -- at least one function block of the plurality of function blocks --.
Claim 10 recites “a second plurality of function blocks.” It should read -- a function block of the plurality of function blocks --.
Claim 10 recites “at least of the second plurality of function blocks.” It should read -- the function block of the plurality of function blocks --.
Claim 11 contains a typographical error: “, an embedded circuit module” should read -- An embedded circuit module --.
Claim 11 recites “loadable firmware.” It should read -- a loadable firmware --.
Claim 14 contains a typographical error: “The embedded circuit module of claim 13” should read -- The embedded circuit module according to claim 13 --.
Claim 15 recites “based on the verifying.” It should read -- based on the automatically
Claim 15 recites “each of the one or more pre-prepared firmware templates.” It should read -- each pre-prepared firmware template of the one or more pre-prepared firmware templates --.
Claim 16 recites “.” It should read -- each pre-prepared firmware template of the one or more pre-prepared firmware templates --.
Claims 16, 19, and 20 contain a typographical error: a comma (,) should be added after the parent claim number.
Claim 17 contains a typographical error: the comma (,) after the word “block” should be deleted.
Claims 17 and 22 contain a typographical error: “comprising” should read -- further comprising --.
Claim 18 recites “the processor of the embedded circuit module.” It should read -- a processor of an embedded circuit module having the sensing device that is being prototyped --.
Claim 18 recites “a respective corresponding parameter.” It should read -- a respective corresponding parameter associated with the processor of the embedded circuit module having the sensing device that is being prototyped --.
Claim 20 contains a typographical error: “according a C programming language” should read -- according to a C programming language --.
Claim 22 recites “the collected digital data.” It should read -- the collected digital data produced by the sensing device that is being prototyped --.
Claim 22 recites “the embedded circuit module.” It should read -- the embedded circuit module having the sensing device that is being prototyped --.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 3-12, 15-20, and 22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 and 4-20 of U.S. Patent No. 10,725,746 (hereinafter “‘746”). Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 3-12, 15-20, and 22 of the instant application define an obvious variation of the invention claimed in ‘746.

Examiner respectfully submits the relevant portions of MPEP §§ 804(II)(B)(1) and 804(II)(B)(1)(a) with emphasis added for purposes of convenience in discussion and illustration:

MPEP § 804(II)(B)(1) Obviousness-Type
anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).<

Any obviousness-type double patenting rejection should make clear:
(A)	The differences between the inventions defined by the conflicting claims — a claim in the patent compared to a claim in the application; and
(B)	The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue >is anticipated by, or< would have been an obvious variation of >,< the invention defined in a claim in the patent.

MPEP § 804(II)(B)(1)(a) One-Way Obviousness
If the application at issue is the later filed application or both are filed on the same day, only a one-way determination of obviousness is needed in resolving the issue of double patenting, i.e., whether the invention defined in a claim in the application would have been >anticipated by, or< an obvious variation of >,< the invention defined in a claim in the patent. See, e.g., In re Berg, 140 F.3d 1438, 46 USPQ2d 1226 (Fed. Cir. 1998) (the court applied a one-way test where both applications were filed the same day). If a claimed invention in the application would have been obvious over a claimed invention in the patent, there would be an unjustified timewise extension of the patent and an obvious-type double patenting rejection is proper. Unless a claimed invention in the application would have been >anticipated by, or< obvious over a claimed invention in the patent, no double patenting rejection of the obvious-type should be made, but this does not necessarily preclude a rejection based on another type of nonstatutory double patenting (see MPEP § 804, paragraph II.B.2. below).

Similarly, even if the application at issue is the earlier filed application, only a one-way determination of obviousness is needed to support a double patenting rejection in the absence of a finding: (A) of administrative delay on the part of the Office causing delay in prosecution of the earlier filed application; and (B) that applicant could not have filed the conflicting claims in a single (i.e., the earlier filed) application. See MPEP § 804, paragraph II.B.1.(b) below.

It is noted that the instant application is a later-filed continuation of ‘746. It is also noted that both the instant application and ‘746 were filed by the same inventive entity and by a 

Claim 11 of ‘746 as shown in the table below contains every element of Claim 3 of the instant application and as such anticipates Claim 3 of the instant application. Claims 1, 4-10, and 12-20 of ‘746 are not shown with Claims 4-12, 15-20, and 22 of the instant application for the purpose of brevity.

Patent 10,725,746
Instant Application 16/941,407
11. A non-transitory computer-readable storage medium whose stored contents configure a computing system to perform a method, the method comprising:
3. A non-transitory computer-readable storage medium whose stored contents configure a computing system to perform a method, the method comprising:
opening a design editor via a user interface of the computing system;
opening a design editor via a user interface of the computing system;
selecting, via the design editor, a plurality of function blocks, wherein each function block of the plurality of function blocks includes a library that represents one or more separate and distinct modular electronic circuits;
selecting a plurality of function blocks, each function block formed of a library representing one or more separate and distinct modular electronic circuits;
communicatively coupling, via the design editor, various ones of the selected plurality of function blocks via one or more data communication paths;
communicatively coupling various ones of the plurality of selected functional blocks via one or more data communication paths;
automatically verifying compatibility for each communicative coupling arrangement of the selected one or more communicative coupling arrangements;
automatically verifying compatibility between each selected communicative coupling arrangement;


merging, using combinatorial logic, the user-defined sensing device prototype package with one or more pre-prepared firmware templates;

generating high level source code to implement at least portions of the selected plurality of function blocks and at least portions of the one or more data communication paths, wherein said generating results in a sensing device prototype project high-level software package; and
generating high level source code to implement at least portions of the plurality of selected functional blocks and at least portions of the one or more data communication paths, the generating resulting in a sensing device prototype project high-level software package; and
building the sensing device prototype project high-level software package to produce a loadable firmware, wherein the loadable firmware is loaded into a memory of an embedded circuit module having a sensing device that is being prototyped and is executable using a processor of the embedded circuit module having the sensing device that is being prototyped, and wherein digital data produced by the sensing device that is being prototyped is collected.
building the sensing device prototype project high-level software package to produce loadable firmware, the loadable firmware executable by an embedded circuit module having a sensing device that is being prototyped.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 recites the limitation “the loadable firmware.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “a loadable firmware” for the purpose of further examination.
Claims 16-22 depend on Claim 15. Therefore, Claims 16-22 suffer the same deficiency as Claim 15.

Claim 18 recites the limitation “the processor of the embedded circuit module.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “a processor of an embedded circuit module” for the purpose of further examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0186245 (hereinafter “Chandhoke”) in view of US 2002/0055834 (hereinafter “Andrade”) and US 2018/0088859 (hereinafter “Malladi”).


A non-transitory computer-readable storage medium whose stored contents configure a computing system to perform a method, the method comprising:
opening a design editor via a user interface of the computing system (paragraph [0163], “In step 401, a graphical user interface of a prototyping environment may be displayed, wherein the graphical user interface provides graphical access to a set of operations [opening a design editor via a user interface of the computing system].”);
selecting a plurality of function blocks (paragraph [0093], “In the present application, the term "graphical program" or "block diagram" is intended to include a program comprising graphical code, e.g., two or more interconnected nodes or icons, wherein the interconnected nodes or icons may visually indicate the functionality of the program. The nodes may be connected in one or more of a data flow, control flow, and/or execution flow format. The nodes may also be connected in a "signal flow" format, which is a subset of data flow. Thus the terms "graphical program" or "block diagram" are each intended to include a program comprising a plurality of interconnected nodes or icons which visually indicate the functionality of the program [a plurality of function blocks].”; paragraph [0165], “In step 403, user input to the graphical user interface may be received, wherein the user input specifies desired operations to include in a prototype [selecting a plurality of function blocks]. The operations may be related to one another or structured in any of various ways. For example, in one embodiment, the prototype may comprise a sequence of operations.”), each function block formed of a library representing one or more separate and distinct modular electronic circuits (paragraph [0082], “Other examples of prototyping environments include:”; paragraph [0084], “a circuit [one or more separate and distinct modular electronic circuits]”);
communicatively coupling various ones of the plurality of selected functional blocks via one or more data communication paths (paragraph [0193], “… block diagram objects in a graphical program are typically interconnected so as to visually indicate functionality of the program. Thus, generating the graphical program may also comprise connecting or wiring together the block diagram objects appropriately [communicatively coupling various ones of the plurality of selected functional blocks via one or more data communication paths].”); and
generating high level source code to implement at least portions of the plurality of selected functional blocks and at least portions of the one or more data communication paths, the generating resulting in a sensing device prototype project high-level software package (paragraph [0088], “… the prototyping environment application may be operable to automatically, i.e., programmatically, generate program code implementing the prototype. For example, the prototyping environment may generate a standalone program, such as a graphical program or a text-based program, that implements the functionality of the prototype.”; paragraph [0387], “As shown in FIG. 30, software description source code 310 may also be generated from the abstract hardware graph 302 by a back end program. The source code 310 may be in various source code languages such as C, C++, Java, etc. [generating high level source code to implement at least portions of the plurality of selected functional blocks and at least portions of the one or more data communication paths, the generating resulting in a sensing device prototype project high-level software package]”).
Chandhoke does not explicitly disclose:
automatically verifying compatibility between each selected communicative coupling arrangement.
However, Andrade discloses:
automatically verifying compatibility between each selected communicative coupling arrangement (paragraph [0103], “The configuration utility also validates the compatibility of the one or more telecommunication protocols to guide the user in selection of appropriate combinations of protocols.”; paragraph [0121], “The configuration utility 500 preferably includes a graphical user interface to make the user interaction more natural and efficient. In one embodiment of the configuration utility 500, the configuration utility 500 provides indication of compatibility or incompatibility of the user's collection of choices [automatically verifying compatibility between each selected communicative coupling arrangement]. The user may thereby be able to make more informed choices of hardware and software configuration.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Andrade into the teaching of Chandhoke to include “automatically verifying compatibility between each selected communicative coupling arrangement.” The modification would be obvious because one of ordinary skill in the art would be motivated to allow a user to make more informed choices of hardware and software configuration (Andrade, paragraph [0121]).
Chandhoke discloses “a sensing device that is being prototyped” (paragraph [0013], “One example of a prototyping environment is an image processing prototyping environment that enables a user to easily develop a script or sequence, i.e., a prototype, including various operations that are applied to images, e.g., for use in a machine vision, pattern matching, shape , but the combination of Chandhoke and Andrade does not explicitly disclose:
building the sensing device prototype project high-level software package to produce loadable firmware, the loadable firmware executable by an embedded circuit module having a sensing device that is being prototyped.
However, Malladi discloses:
building a sensing device prototype project high-level software package to produce loadable firmware, the loadable firmware executable by an embedded circuit module having a sensing device (paragraph [0014], “Each time a new product is built with a given set of sensors, the corresponding software or firmware can be easily updated and a new binary image of the software or firmware can be loaded dynamically by the embedded device (e.g., as sensors are added or removed) using the configuration data stored in non-volatile memory [building a sensing device prototype project high-level software package to produce loadable firmware, the loadable firmware executable by an embedded circuit module having a sensing device].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Malladi into the combined teachings of Chandhoke and Andrade to include “building the sensing device prototype project high-level software package to produce loadable firmware, the loadable firmware executable by an embedded circuit module having a sensing device that is being prototyped..” The modification would be obvious because one of ordinary skill in the art would be motivated to configure sensors and process data collected by the sensors (Malladi, paragraph [0001]).

As per Claim 4, the rejection of Claim 3 is incorporated; and Chandhoke further discloses:
wherein the sensing device that is being prototyped is a micro-electro-mechanical based sensing device (paragraph [0013], “One example of a prototyping environment is an image processing prototyping environment that enables a user to easily develop a script or sequence, i.e., a prototype, including various operations that are applied to images, e.g., for use in a machine vision, pattern matching, shape matching, or other imaging application.”).

As per Claim 5, the rejection of Claim 3 is incorporated; and Chandhoke further discloses:
manually selecting parameters associated with the sensing device that is being prototyped (paragraph [0181], “… the user may interact with the graphical user interface of the prototyping environment in any of various ways to select an operation. For example, in one embodiment, a plurality of buttons may be displayed, each button corresponding to a particular operation. The user may press the appropriate button to add the desired operation.”).

As per Claim 6, the rejection of Claim 3 is incorporated; and Chandhoke further discloses:
wherein the computing system is a distributed computing system (paragraph [0017], “In other embodiments the hardware device may be coupled to the computer system .

As per Claim 8, the rejection of Claim 3 is incorporated; and Chandhoke further discloses:
executing instructions using a processor of the embedded circuit module (paragraph [0172], “In step 407, the hardware device may execute to perform the functionality specified by the prototype. The hardware device performing the functionality specified by the prototype may comprise the functional unit on the hardware device executing at least a portion of the operations in the prototype, i.e., executing program instructions and data implementing the operations.”);
collecting digital data produced by the prototyped sensing device (paragraph [0082], “Other examples of prototyping environments include:”; paragraph [0083], “an instrumentation environment for interacting with hardware instruments, e.g., in order to initialize an instrument, acquire data from the instrument, analyze the acquired data, etc.”);
modifying at least one parameter associated with the sensing device that is being prototyped (paragraph [0074], “The prototyping environment may include a graphical user interface that is streamlined for interactively experimenting with various parameters or properties associated with the selected operations and seeing the effects of adjusting the parameters.”);
re-building the sensing device prototype project high-level software package to produce updated loadable firmware (paragraph [0014], “Each time a new product is built with a given set of sensors, the corresponding software or firmware can be easily updated and a new binary image of the software or firmware can be loaded dynamically by the embedded device ;
executing updated instructions using the processor of the embedded circuit module (paragraph [0172], “In step 407, the hardware device may execute to perform the functionality specified by the prototype. The hardware device performing the functionality specified by the prototype may comprise the functional unit on the hardware device executing at least a portion of the operations in the prototype, i.e., executing program instructions and data implementing the operations.”); and
collecting updated digital data produced by the prototyped sensing device (paragraph [0082], “Other examples of prototyping environments include:”; paragraph [0083], “an instrumentation environment for interacting with hardware instruments, e.g., in order to initialize an instrument, acquire data from the instrument, analyze the acquired data, etc.”).
Chandhoke discloses “a sensing device that is being prototyped” (paragraph [0013], “One example of a prototyping environment is an image processing prototyping environment that enables a user to easily develop a script or sequence, i.e., a prototype, including various operations that are applied to images, e.g., for use in a machine vision, pattern matching, shape matching, or other imaging application.”), but the combination of Chandhoke and Andrade does not explicitly disclose:
loading the loadable firmware into a memory of the embedded circuit module having the sensing device that is being prototyped; and
loading the updated loadable firmware into the memory of the embedded circuit module having the sensing device that is being prototyped.
However, Malladi discloses:
loading a loadable firmware into a memory of an embedded circuit module having a sensing device (paragraph [0014], “Each time a new product is built with a given set of sensors, the corresponding software or firmware can be easily updated and a new binary image of the software or firmware can be loaded dynamically by the embedded device (e.g., as sensors are added or removed) using the configuration data stored in non-volatile memory.”); and
loading an updated loadable firmware into the memory of the embedded circuit module having the sensing device (paragraph [0014], “Each time a new product is built with a given set of sensors, the corresponding software or firmware can be easily updated and a new binary image of the software or firmware can be loaded dynamically by the embedded device (e.g., as sensors are added or removed) using the configuration data stored in non-volatile memory.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Malladi into the combined teachings of Chandhoke and Andrade to include “loading the loadable firmware into a memory of the embedded circuit module having the sensing device that is being prototyped; and loading the updated loadable firmware into the memory of the embedded circuit module having the sensing device that is being prototyped.” The modification would be obvious because one of ordinary skill in the art would be motivated to configure sensors and process data collected by the sensors (Malladi, paragraph [0001]).

As per Claim 9, the rejection of Claim 3 is incorporated; and Chandhoke further discloses:
modifying at least one of the plurality of function blocks to create a user-defined function block (paragraph [0169], “… a program based on the prototype may be programmatically generated, and deploying the prototype may comprise storing this program or a user-modified version of the program on (at least part of) the functional unit, or configuring the functional unit with all or part of the program, such that after the deployment, the functional unit is operable to execute or implement the functionality of the program.”); and
storing the user-defined function block in a repository (paragraph [0196], “… a database may be utilized in programmatically generating the graphical program, wherein the database stores information specifying how to generate graphical source code to implement each possible operation in the prototype.”).

As per Claim 10, the rejection of Claim 9 is incorporated; and Chandhoke further discloses:
opening the design editor via the user interface of the computing system (paragraph [0163], “In step 401, a graphical user interface of a prototyping environment may be displayed, wherein the graphical user interface provides graphical access to a set of operations.”); and
selecting a second plurality of function blocks from the repository, at least of the second plurality of function blocks being the user-defined function block (paragraph [0169], “… a program based on the prototype may be programmatically generated, and deploying the prototype may comprise storing this program or a user-modified version of the program on (at least part of) the functional unit, or configuring the functional unit with all or part of the program, such that after the deployment, the functional unit is operable to execute or implement  a database may be utilized in programmatically generating the graphical program, wherein the database stores information specifying how to generate graphical source code to implement each possible operation in the prototype.”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chandhoke in view of Andrade and Malladi as applied to Claim 3 above, and further in view of US 2014/0282353 (hereinafter “Jubran”) and US 2010/0153910 (hereinafter “Ciolfi”).

As per Claim 7, the rejection of Claim 3 is incorporated; and Chandhoke discloses “a plurality of function blocks,” but the combination of Chandhoke, Andrade, and Malladi does not explicitly disclose:
verifying compatible version information for each of the plurality of function blocks; and
sorting the plurality of function blocks.
However, Jubran discloses:
verifying compatible version information for each of a plurality of software components (paragraph [0056], “The dependency validation module 162 may be configured to determine a state of each dependency (e.g., determine a version of a component) and validate the state of the dependency before implementing the release (e.g., confirm that the version is compatible with the release). Such validation may avoid rendering the software product inoperable as a result of the release.”).

However, Ciolfi discloses:
sorting a plurality of function blocks (paragraph [0074], “The sorted-list of blocks is generated when analyzing the model by using data dependencies among the blocks. The sorted-list is then used to create block function execution lists that are used to run the model.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ciolfi into the combined teachings of Chandhoke, Andrade, Malladi, and Jubran to include “sorting the plurality of function blocks.” The modification would be obvious because one of ordinary skill in the art would be motivated to create a block function execution list that is used to run a model (Ciolfi, paragraph [0074]).

Allowable Subject Matter
Claims 11-22 are allowable over the cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191